        Case 1:20-cv-11101-AJN-OTW Document 29 Filed 03/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
PATRICIA RAAD, et al.,
                                                                 :
                                      Plaintiffs,                :   20-cv-11101 (AJN) (OTW)
                                                                 :
                     -against-                                   :              ORDER
                                                                 :
BANK AUDI S.A.L.,                                                :
                                                                 :
                                      Defendant.                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         Pursuant to the directions given at the March 3, 2021 status conference:

              •    Plaintiffs’ deadline to respond to the Bank’s Opposition to the Attachment
                   Motion as amended and to the Motion to Dismiss shall be March 12, 2021.

              •    The Bank’s deadline to reply to Plaintiffs’ Opposition to the Motion to dismiss
                   shall be March 26, 2021.

              •    Plaintiff’s requests for further jurisdictional discovery are DENIED.

              •    Parties shall file a joint status letter by April 9, 2021.

         The Clerk of Court is respectfully directed to close ECF 18 and 24.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: March 4, 2021                                                            Ona T. Wang
       New York, New York                                              United States Magistrate Judge
